Citation Nr: 1042161	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-27 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
currently claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1970 to January 
1973.

The Board has recharacterized the issue of entitlement to service 
connection more broadly to include entitlement to service 
connection for a psychiatric disability, currently claimed as 
bipolar disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has submitted evidence indicating that his current 
psychiatric disability may have first manifested in military 
service. In a July 2006 letter, a private physician mentioned 
that he had reviewed some military records from 1970 and that he 
had determined that the Veteran's behavioral issues documented at 
that time were "definitely the early signs and symptoms of 
bipolar disorder." However, the record also includes 
contradictory evidence that the Veteran's current psychiatric 
disability may not be connected to service, including a March 
2001 examination for determination of Social Security 
Administration benefits, which states that the Veteran's 
condition began after he was discharged from the Navy. 

The Board finds that VA must provide an examination to determine 
whether the Veteran's current psychiatric disability had its 
onset during active service or is related to any incident of 
service, or is a psychosis that manifested within one year of 
service, and to determine whether the psychiatric symptoms 
displayed since separation show chronicity and continuity of a 
service-incurred condition. See 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309 (2010).
 
Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
him for a psychiatric disorder from the 
time of discharge from service through 
the present time.  After obtaining any 
appropriate authorizations for release of 
medical information, the RO/AMC must 
obtain relevant records from each health 
care provider the Veteran identifies that 
have not previously been obtained. 

The Veteran should also be advised that, 
with respect to private medical evidence, 
he may alternatively obtain the records 
on his own and submit them to the RO/AMC. 

2.	After waiting an appropriate time period 
for the Veteran to respond and for the 
receipt of all available and relevant 
medical evidence, the RO/AMC must 
schedule the Veteran for a VA examination 
by a clinician with appropriate expertise 
in psychiatry. The purpose of the 
examination is to determine whether the 
Veteran's current psychiatric disability 
had its onset during active service or is 
related to any incident of service, or is 
a psychosis that manifested within one 
year of service, and to determine whether 
the psychiatric symptoms displayed since 
separation show chronicity and continuity 
of a service-incurred condition. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	In particular, the clinician's 
attention is called to the following: 

i.	The service treatment 
records associated with the 
claims file that detail the 
Veteran's behavioral 
problems in service from 
January 1970 to January 
1973 and explain in his or 
her report whether these 
behavioral problems are 
related to any current 
psychiatric condition;

ii.	Mentions of alcohol abuse 
in the Veteran's service 
treatment record from 
January 1971 and explain in 
his or her report whether 
drug or alcohol abuse is 
related to any current 
psychiatric condition;

iii.	Private treatment records 
from 1975 and 1979 of two 
periods of treatment in 
Harrisburg State Hospital 
for what was then diagnosed 
as inadequate personality 
and schizophrenia, 
respectively;

iv.	Private treatment records 
from June 2004 to July 
2006, when the Veteran was 
treated for bipolar 
disorder by a private 
psychiatrist. 

c.	The clinician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for discounting the 
credibility or reliability of the 
history provided by the Veteran. 

d.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

e.	The clinician must provide a diagnosis 
for each psychiatric condition found 
from considering the claims file and 
from examining the Veteran. 

f.	For each psychiatric disability 
diagnosed, the clinician must 
specifically opine whether that 
disability began during service or is 
related to any incident of service. 

g.	The clinician should also opine as to 
whether the Veteran experienced a 
psychosis to a compensable degree 
within one year after discharge from 
active service. See 38 C.F.R. 
§ § 3.307, 3.309(a). In reaching this 
determination, the clinician must 
report as to whether psychiatric 
symptoms shown during or within one 
year of service, or shortly thereafter 
may be identified as a manifestation 
or "prodromal" aspect of any later-
diagnosed psychotic disorder.  38 
C.F.R. § 3.307(c).

h.	If a psychiatric disorder is found to 
have been incurred in, related to an 
incident of, or a psychotic disorder 
manifested to a compensable degree 
within one year of service, the 
clinician must specifically opine as 
to whether the psychiatric symptoms 
displayed since separation show 
chronicity and continuity of a 
service-condition. See 38 C.F.R. 
§ 3.303(b) (2010). 

i.	In all conclusions, the clinician must 
identify and explain the medical bases 
of his opinion with reference to the 
claims file. If the clinician is 
unable to render the requested 
opinions without resort to  
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

3.	If the benefit sought remains denied, the 
RO/AMC must provide the Veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

4.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by 
the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, 
as to any ultimate disposition warranted 
in this case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


